        Case 2:20-cv-01916-DDP-PLA Document 5 Filed 02/27/20 Page 1 of 1 Page ID #:29
AO 121 (Rev. 06/16)
TO:
                  Register of Copyrights                                                                REPORT ON THE
                   U.S. Copyright Office                                                        FILING OR DETERMINATION OF AN
                101 Independence Ave. S.E.                                                             ACTION OR APPEAL
                Washington, D.C. 20559-6000                                                         REGARDING A COPYRIGHT

     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
           ACTION                   APPEAL                               United States District Corut
DOCKET NO.                         DATE FILED                            Central District of California
                                                                         350 W. First Street
  2:20-cv-01916                    February 27, 2020
                                                                         Los Angeles, CA 90012
PLAINTIFF                                                                             DEFENDANT
BACKGRID USA, INC., a California corporation,                                         NAKED WARDROBE, a California corporation; and DOES 1-
                                                                                      10, inclusive,
        COPYRIGHT
                                                                TITLE OF WORK                                               AUTHOR OR WORK
     REGISTRATION NO.
                                   *EXCLUSIVE* Olivia Culpo shows off her fit frame as she
                                   stops by a Spa - set number BGUS_1097403 - 23 images.
1 VA0002098438                                                                                                   Vinicius Poersch
                                   [Group registration of published photographs. 23 photographs.
                                   2017-12-27 to 2017-12-27]
                                   *EXCLUSIVE* Kendall Jenner shares a laugh with her
                                   security ahead of a LAX flight - set number BGUS_1177486 -
2 VA0002107436                                                                                                   Edwin Blanco
                                   16 images. [Group registration of published photographs. 16
                                   photographs. 2018-03-17 to 2018-03-17]
                                   *EXCLUSIVE* Kendall Jenner shows off her model figure
                                   stepping out for dinner at Cipriani - set number
3 VA0002107438                                                                                                   Marvin Patterson
                                   BGUS_1253371 - 23 images. [Group registration of published
                                   photographs. 23 photographs. 2018-06-05 to 2018-06-05]
                                   *EXCLUSIVE* Jennifer Lopez puts shredded abs on full
                                   display while out shopping at luxury retailers with Loren
4 VA0002139883                     Ridinger - set number BGUS_1488286 - 65 images. [Group                        Victor Eras
                                   registration of published photographs. 65 photographs. 2019-
                                   02-15 to 2019-02-15]
                                   *EXCLUSIVE* Khloe Kardashian channels Diana Ross
                                   while out with mom Kris Jenner - set number
5 VA0002150102                                                                                                   Clint Brewer
                                   BGUS_1529753 - 28 images. [Group registration of published
                                   photographs. 28 photographs. 2019-03-27 to 2019-03-27]
                                   *EXCLUSIVE* Khloe Kardashian shows off her curves
                                   while out for lunch in Beverly Hills - set number
6 VA0002182847                                                                                                   Hayk Arsham
                                   BGUS_1696376 - 19 images. [Group registration of published
                                   photographs. 19 photographs. 2019-08-25 to 2019-08-25]
      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                      INCLUDED BY
                                                  Amendment                   Answer                Cross Bill              Other Pleading
        COPYRIGHT                                               TITLE OF WORK                                               AUTHOR OR WORK
     REGISTRATION NO.



    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                       DATE RENDERED
                Order               Judgment                                    Yes           No

CLERK                                                            (BY) DEPUTY CLERK                                              DATE



                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),      3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court                5) Case File Copy
                                                                                                                                       American LegalNet, Inc.
                                                                                                                                       www.FormsWorkFlow.com
